Robert H. Heath
March 15, 2011
Page 1





Exhibit 10.29




RPX CORPORATION
ONE MARKET PLAZA, STEUART TOWER, SUITE 700
SAN FRANCISCO, CA 94105

March 15, 2011
Robert H. Heath


Dear Robert:
RPX Corporation (the “Company”) is pleased to offer you employment on the
following terms:
1.Position. Your initial title will be Vice President, Corporate Development and
you will initially report to Mallun Yen, Executive Vice President. This is a
full-time position.
2.    Commencement of Employment. This letter is conditioned upon your agreement
to begin employment with the Company no later than April 1, 2011.
3.    Cash Compensation. The Company will pay you a starting salary at the rate
of $225,000 per year, payable in accordance with the Company’s standard payroll
schedule. This salary will be subject to adjustment pursuant to the Company’s
employee compensation policies in effect from time to time.
4.    Incentive Compensation Plan. You will also be eligible to participate in
the Company's annual incentive compensation plan.  Your incentive plan target
will be 30% of your base salary.  If RPX meets all of its annual corporate
goals, and you also perform well against your individual and group goals, to be
established with your supervisor, you can expect to receive an incentive plan
payment at or near this target after our Board of Directors approves our
year-end financial statements.  Your actual incentive plan payment may be more
or less than this target based on the performance of the Company and the
achievement of your individual and group goals.  No incentive plan payment will
be paid unless you are an employee of the Company on the date the incentive plan
payment is paid.  Please note that this incentive plan does not constitute a
contract of employment or alter the "at will" status of your employment.
5.    Equity Compensation. As part of your offer, we are also pleased to offer
you a grant of 90,000 options to purchase Common Stock of the Company.  This
grant is subject to approval by the Company’s board of directors and will vest
25% upon completion of your first year of employment with the Company, with the
remaining 75% vesting ratably on a monthly basis over three years of
employment.  You will also receive a grant of 20,000 restricted shares or
restricted stock units.  This grant is subject to the approval of the Company’s
board of directors and will vest



--------------------------------------------------------------------------------

Robert H. Heath
March 15, 2011
Page 2





25% upon the first quarterly vesting date following the completion of your first
year of employment, with the remaining 75% vesting in equal quarterly
installments over the next three years of employment.  For administrative
reasons, vesting of restricted shares or restricted stock units will occur only
on the Company’s established quarterly vesting dates rather than on the
anniversary of your vesting commencement date.  These awards will be subject to
the terms and conditions applicable to awards granted under the Company’s 2008
Stock Plan or 2011 Equity Incentive Plan, as described in the applicable Plan
and award agreement.
6.    Employee Benefits. As a regular employee of the Company, you will be
eligible to participate in a number of Company-sponsored benefits. In addition,
you will be entitled to paid time off in accordance with the Company’s PTO
policy, as in effect from time to time.
7.    Proprietary Information and Inventions Agreement. Like all Company
employees, you will be required, as a condition of your employment with the
Company, to sign the Company’s standard Proprietary Information and Inventions
Agreement, a copy of which is attached hereto as Exhibit A.
8.    Employment Relationship. Our benefits, payroll, and other human resource
management services are provided through TriNet Employer Group, Inc., a
professional employer organization. As a result of our arrangement with TriNet,
TriNet will be considered your employer of record for these purposes and your
managers at the Company will be responsible for directing your work, reviewing
your performance, setting your schedule, and otherwise directing your work.
Employment with the Company is for no specific period of time. Your employment
with the Company will be “at will,” meaning that either you or the Company may
terminate your employment at any time and for any reason, with or without cause.
Any contrary representations that may have been made to you are superseded by
this letter agreement. This is the full and complete agreement between you and
the Company on this term. Although your job duties, title, compensation and
benefits, as well as the Company’s personnel policies and procedures, may change
from time to time, the “at will” nature of your employment may only be changed
in an express written agreement signed by you and a duly authorized officer of
the Company (other than you). While you render services to the Company, you will
not engage in any other employment, consulting or other business activity
(whether full‑time or part-time) that would create a conflict of interest with
the Company. By signing this letter of agreement, you confirm to the Company
that you have no contractual commitments or other legal obligations that would
prohibit you from performing your duties for the Company.
9.    Tax Matters.
(a)    Withholding. All forms of compensation referred to in this letter
agreement are subject to reduction to reflect applicable withholding and payroll
taxes and other deductions required by law.
(b)    Tax Advice. You are encouraged to obtain your own tax advice regarding
your compensation from the Company. You agree that the Company does not have a
duty to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make



--------------------------------------------------------------------------------

Robert H. Heath
March 15, 2011
Page 3





any claim against the Company or its Board of Directors related to tax
liabilities arising from your compensation.
10.    Interpretation, Amendment and Enforcement. This letter agreement and
Exhibit A constitute the complete agreement between you and the Company, contain
all of the terms of your employment with the Company and supersede any prior
agreements, representations or understandings (whether written, oral or implied)
between you and the Company. This letter agreement may not be amended or
modified, except by an express written agreement signed by both you and a duly
authorized officer of the Company. The terms of this letter agreement and the
resolution of any disputes as to the meaning, effect, performance or validity of
this letter agreement or arising out of, related to, or in any way connected
with, this letter agreement, your employment with the Company or any other
relationship between you and the Company (the “Disputes”) will be governed by
California law, excluding laws relating to conflicts or choice of law. You and
the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in San Francisco, California, in connection with any
Dispute or any claim related to any Dispute.
* * * * *
As required by law, your employment with the Company is contingent upon your
providing legal proof of your identity and authorization to work in the United
States. This offer is contingent upon our receipt of a satisfactory
investigation report of your background.
You may indicate your agreement with these terms and accept this offer by
signing and dating both the enclosed duplicate original of this letter agreement
and the enclosed Proprietary Information and Inventions Agreement and returning
them to me.
This offer shall remain in effect through 5:00pm March 25, 2011 after which time
it shall become void.
Very truly yours,
RPX CORPORATION
/S/ MALLUN YEN
By: Mallun Yen
Title: Executive Vice President







--------------------------------------------------------------------------------

Robert H. Heath
March 15, 2011
Page 4







I have read and accept this employment offer:
/S/ ROBERT HEATH    
    Signature of Employee
Dated: 3/22/2011    

Attachment
Exhibit A: Proprietary Information and Inventions Agreement

